 1
 2
 3
 4
 5
 6
 7
 8                                 UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10
11    LORETTA JEAN BENSON, an                            No. 2:17-cv-00771-MCE-EFB
      individual on behalf of herself and
12    others similarly situated,
13                        Plaintiff,                     ORDER
14              v.
15    MAXIM HEALTHCARE SERVICES,
      INC.,
16
                          Defendant.
17
18
19          Through the present action, Plaintiff Loretta Jean Benson (“Plaintiff”) pursues

20   claims arising out of her employment with Defendant Maxim Healthcare Services, Inc.

21   (“Defendant”). As a condition of her employment, however, Plaintiff signed a Mutual

22   Arbitration Agreement (“MAA”) agreeing to arbitrate on an individual basis claims against

23   Defendant arising from her employment or the termination of her employment.

24   Accordingly, Defendant now seeks an order compelling arbitration in accordance with

25   the MAA. For the reasons set forth below, Defendant’s Motion to Compel Arbitration on

26   an Individual Basis and to Dismiss Plaintiff’s Complaint (ECF No. 27) is GRANTED.1

27
            1
              Because oral argument would not be of material assistance, the Court ordered this matter
28   submitted on the briefs. E.D. Cal. Local Rule 230(g).
                                                         1
 1                                             ANALYSIS
 2
 3          The Federal Arbitration Act (“FAA”) governs the enforcement of arbitration

 4   agreements involving interstate commerce. 9 U.S.C. § 2. The FAA allows “a party

 5   aggrieved by the alleged failure, neglect, or refusal of another to arbitrate under a written

 6   agreement for arbitration [to] petition any United States district court . . . for an order

 7   directing that such arbitration proceed in the manner provided for in [the arbitration]

 8   agreement.” 9 U.S.C. § 4. Valid arbitration agreements must be “rigorously enforced”

 9   given the strong federal policy in favor of enforcing arbitration agreements. Perry v.

10   Thomas, 482 U.S. 483, 489-90 (1987) (citation omitted). To that end, the FAA “leaves

11   no place for the exercise of discretion by a district court, but instead mandates that

12   district courts shall direct the parties to proceed to arbitration on issues as to which an

13   arbitration agreement has been signed.” Dean Witter Reynolds, Inc. v. Byrd, 470 U.S.

14   213, 218 (1985) (emphasis in the original).

15          The Supreme Court has repeatedly recognized the strong national policy favoring

16   arbitration. See, e.g., Gilmer v. Interstate/Johnson Lane Corp., 500 U.S. 20, 24-25

17   (1991) (FAA’s “purpose was …. to place arbitration agreements upon the same footing

18   as other contracts,” and recognizing a “liberal federal policy favoring arbitration

19   agreements”); Shearson/Am. Express Inc. v. McMahon, 482 U.S. 220, 226 (1987) (FAA

20   “establishes a ‘federal policy favoring arbitration,’ . . . requiring that we rigorously enforce

21   agreements to arbitrate.’” (citations omitted); Mitsubishi Motors Corp. v. Soler Chrysler-

22   Plymouth, Inc., 473 U.S. 614, 625 (1985) (federal policy of FAA is one which guarantees

23   the enforcement of private contractual arrangements).

24          Given this policy, it is clear that a court is obligated to liberally interpret and

25   enforce arbitration agreements and to do so “with a healthy regard for the federal policy

26   favoring arbitration.” Moses H. Cone Mem. Hosp. v. Mercury Constr. Corp., 460 U.S. 1,

27   24 (1983). Significantly, too, any doubts concerning arbitrability should be resolved in

28   favor of arbitration: Mitsubishi Motors Corp., 473 U.S. at 624 n.13 (noting that the
                                                      2
 1   appellate court “properly resolved any doubts of arbitrability”): see also Hodsdon v.
 2   Bright House Networks, LLC, 2013 WL 1499486 at *2 (E.D. Cal. Apr. 11, 2013)
 3   (“Because there is a presumption in favor of arbitration, the Court is required to resolve
 4   any doubts concerning the scope of arbitrable issues in favor of arbitration.”).
 5          In determining the validity of an agreement to arbitrate, the district court looks to
 6   “general state-law principles of contract interpretation, while giving due regard to the
 7   federal policy in favor of arbitration.” Wagner v. Stratton Oakmont, Inc., 83 F.3d 1046,
 8   1049 (9th Cir. 1996).
 9          There is no dispute that the arbitration agreement on which Defendant relies
10   extends to the bulk of Plaintiff’s instant claims. Instead, Plaintiff argues that the MAA is:
11   (1) procedurally unconscionable since Plaintiff was required to sign it as a condition of
12   her employment and certain provisions were hidden within the class action waiver; and
13   (2) substantively unconscionable because Plaintiff is prohibited from joining claims
14   against Defendant on behalf of other individuals or seeking damages/penalties on behalf
15   of other individuals, but Defendant is purportedly not likewise restricted. These
16   arguments cannot carry the day.

17          First, the fact that Plaintiff’s employment was conditioned on her acceptance of
18   the MAA does not itself render the agreement unenforceable. Instead, “if an employee
19   must sign a non-negotiable employment agreement as a condition of employment but

20   there is no other indication of oppression or surprise, then the agreement will be
21   enforceable unless the degree of substantive unconscionability is high.” Poublon v. C.H.
22   Robinson Co., 846 F.3d 1251, 1261 (9th Cir. 2017). And although Plaintiff attempts to
23   manufacture additional oppression or surprise by arguing that the prohibition on joinder
24   or consolidation of claims is buried in fine print, that contention also fails. The MAA is an
25   independent free-standing document, that includes the foregoing class action waivers in
26   a separate section identified with bolded and underlined text. There is nothing surprising
27   about including these terms within a clearly identified section waiving the right to bring
28   class claims. See Reply, ECF No. 32, at 3 (“[A] mutual class-action waiver is a mutual
                                                    3
 1   waiver of joined claims, and it is not all ‘surprising’ that this term would appear in this
 2   section.”).
 3          Second, Plaintiff has not shown that the MAA is substantively unconscionable.
 4   The California Supreme Court has held that an arbitration agreement may be
 5   unconscionable unless it includes basic procedural and remedial protections so that a
 6   claimant can effectively pursue his or her rights. Armendariz v. Foundation Health
 7   Psychcare Services, Inc., 24 Cal. 4th 83 (2000). According to the Armendariz court, a
 8   valid employment arbitration agreement must 1) provide for a neutral arbitrator;
 9   2) provide for more than minimal discovery; 3) require a written award; 4) provide for all
10   of the types of relief that would otherwise be available in court; and 5) not require
11   employees to pay either unreasonable costs or any arbitrator’s fees or expenses as a
12   condition of access to the arbitration forum. Id. at 102. According to Plaintiff, the MAA
13   is unenforceable given these principles because it lacks mutuality. The Court disagrees.
14          More specifically, Plaintiff contends that the MAA “imposes a one-way prohibition
15   on the ability of employees to join and consolidate their claims against Maxim but no
16   reciprocal prohibition on the ability of Maxim to join and consolidate its claims against

17   employees.” Opp. at 7. This argument, however, belies the plain language of the MAA
18   which provides:
19                 Class, collective or representative action waiver
20                 To the extent permitted by governing law, all Covered Claims
                   under this Agreement to arbitrate must be brought in the
21                 parties’ individual capacity, and not as a plaintiff or class
                   representative or class member in any purported class action,
22                 collective action or representative action or proceeding. No
                   Covered Claims may be brought or maintained on a class
23                 action, collective action or representative action basis either in
                   court or in arbitration. All such claims will be decided on an
24                 individual basis in arbitration pursuant to this Agreement to
                   arbitrate. The parties expressly waive any right with respect to
25                 any Covered Claims to submit, initiate, or participate in a
                   representative capacity or as a plaintiff, claimant or class
26                 representative or member in a class action, collective action,
                   or other representative or joint action, regardless of whether
27                 the action is filed in arbitration or in court. If, for any reason,
                   the waiver of any ability to initiate or maintain a claim as a
28                 class, collective or representative action is found to be
                                                      4
 1                 unenforceable or invalid in whole or in part, then a court of
                   competent jurisdiction, not an arbitrator, will decide the type of
 2                 claim as to which the waiver was held unenforceable or invalid.
                   Any issue concerning the enforceability or validity of this
 3                 waiver must be decided by a court of competent jurisdiction,
                   and not by an arbitrator. Claims may not be joined or
 4                 consolidated in court or arbitration with Claims brought by
                   other individual(s), and no damages or penalties may be
 5                 sought or recovered on behalf of other individuals, unless
                   agreed to in writing by all parties.
 6
 7   Decl. of Deah Ruebel, ECF No. 29, Ex. 2. When read in context, it is clear that this

 8   provision is intended to be reciprocal. It does not limit its application to claims brought

 9   by the employee only. And throughout the paragraph, it refers to the “parties.”

10   Moreover, the MAA makes clear that it covers only those claims between “EMPLOYEE

11   and MAXIM, that arise out of or relate to EMPLOYEE’s recruitment, application,

12   employment or separation from employment with MAXIM.” Id. By definition, then,

13   Defendant could not pursue class or collective claims against other employees, which

14   would not involve Plaintiff’s employment, under the terms of the agreement.

15          Nor is the agreement one-sided with respect to the parties’ ability to recover

16   damages. The MAA expressly permits Plaintiff to proceed on claims against “MAXIM

17   HEALTHCARE SERVICES, INC., or any affiliated company and/or any of its parents,

18   subsidiaries, affiliates, agents, officers, directors, successors, agents, assigns, [and]

19   employees.” Accordingly, Plaintiff is permitted to seek recovery against any individuals

20   or entities that fall within the foregoing definition. Given this, and the fact that Defendant

21   is, again by definition, precluded from joining claims against other employees in any

22   arbitration against Plaintiff, Plaintiff’s contention that the MAA is substantively

23   unconscionable is not well taken.

24   ///

25   ///

26   ///

27   ///

28   ///
                                                     5
 1                                       CONCLUSION
 2
 3         For the reasons just stated, Defendant’s Motion to Compel Arbitration on an

 4   Individual Basis and to Dismiss Plaintiff’s Complaint (ECF No. 27) is GRANTED, and this

 5   action is DISMISSED. The Clerk of the Court is directed to close this case.

 6         IT IS SO ORDERED.

 7   Dated: November 6, 2018

 8
 9
10
11
12
13
14
15
16

17
18
19

20
21
22
23
24
25
26
27
28
                                                 6
